Citation Nr: 0729316	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 
noncompensably disabling, effective from January 16, 2003, 
for the veteran's service-connected residuals of a fracture 
of the right ankle was proper.

2.  Entitlement to rating in excess of 20 percent for 
residuals of a fracture of the right ankle prior to January 
16, 2003.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right ankle from January 16, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which reduced the 
veteran's 20 percent rating for residuals, fracture of the 
right ankle to noncompensably disabling, effective January 
16, 2003.  The veteran disagreed with the propriety of the 
reduction and also disagreed with the denial to increase his 
rating for the right ankle disability and the current appeal 
ensued.  

The Board notes that the June 2003 rating decision determined 
that the veteran's lower extremity disability symptoms were 
due to the veteran's service-connected pes planus disability 
and raised the veteran's pes planus rating from 10 percent to 
20 percent.  The reduction of the veteran's right ankle 
disability rating from 20 percent to noncompensable by the 
June 2003 rating decision did not result in any reduction in 
the overall amount of compensation payments being made to the 
veteran.  See 38 C.F.R. § 3.105(e).

The veteran's claims were previously remanded by the Board in 
March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2006 decision remanded the veteran's claims in 
order that he be provided corrective notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
March 2006 remand specifically stated that a VCAA notice 
letter and a supplemental statement of the case should be 
issued to the veteran and that each should inform the veteran 
of the regulation, 38 C.F.R. § 3.344.  Neither the May 2006 
VCAA letter nor the March 2007 supplemental statement of the 
case contained such information.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303.  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998)  

The Board notes that at his September 2005 hearing, 
subsequent to the most recent VA orthopedic examination in 
August 2004, the veteran reported that his right ankle 
disability has increased in severity.  Accordingly, a new VA 
examination describing the current severity of the veteran's 
right ankle disability is indicated.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to determine that a reduction of a 
disability rating is improper.  In 
particular the letter should inform the 
veteran that he should submit any 
information and evidence to indicate that 
the medical examinations on which the 
reduction was based were less full and 
complete than the medical examinations 
upon which the higher rating was 
authorized or continued; that he should 
submit any information and evidence 
indicating that sustained improvement of 
his right ankle has not been made; and 
information and evidence that any 
improvement shown will not be maintained 
under the ordinary conditions of life.  

2.  Request copies of all of the veteran's 
VA treatment records dated from October 
2006 to present.  

3.  Arrange for the veteran to undergo a VA 
orthopedic examination for the purpose of 
ascertaining the current nature and 
severity of his service-connected residuals 
of a right ankle fracture.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of motion 
performed without pain and the ranges of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits on 
functional ability of the right ankle on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should specifically 
state which right lower extremity symptoms 
are a residual of the veteran's right ankle 
fracture and which symptoms are related to 
other causes.  The claims files should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims files was made.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is required 
to perfect an appeal.  The supplemental 
statement of the case must include all 
pertinent laws and regulations, including 
38 C.F.R. § 3.344.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

